Case fi AcBUrO1825 Document 7 Filed on 09/18/20 in TXSD Page 1 of 1
united States DIS "Oy texas

trict
gouther n DED
se?
nave J0rece CK UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS
MCALLEN DIVISION

UNITED STATES OF AMERICA §

VS. § CASE NO. 7:20-mj-01825.
ADRIANA GANDARILLA §

DEFENDANT’S CONSENT TO_APPEAR BY VIDEO. TELECONFERENCE

I, ADRIANA GANDARILLA, Defendant, understand that I. will be appearing before a
federal judge at the United States District Court. I further understand that the courthouse is equipped
with video teleconferencing equipment which permits me to:see and speak with the Judge by video
teleconference rather than appearing in person. I further understand. that I have the right to appear
in person before a Judge or that I can waive that right and consent to. a hearing by video

teleconference.

By signing. this form T understand that I am giving my consent.to-allow all.court proceedings
or hearings to be conducted by video teleconference. This consent to appear by video teleconference
is provided freely and voluntarily, with the advice of my attorney, and nothreats or promises have

-been made to compel me to sign this form..

  

Dated: | F\\s
Za
Ew

Seed ene

+

Reynaldo M.. Merino
Abdmey for Defendant

  
